—Appeal by the defendant from a judgment of the County Court, Nassau County (Calabrese, J.), rendered August 24, 1998, convicting him of murder in the second degree, assault in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendants’ remaining contentions are either unpreserved for appellate review or without merit. Joy, J. P., Thompson, Krausman and Goldstein, JJ., concur.